Citation Nr: 1309860	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  06-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1945 to December 1947, July 1950 to July 1951, February 1957 to February 1965, and from August 1972 to January 1977, including service during the Korean Conflict and in the Republic of Vietnam.  The Veteran received various decorations evidencing combat including the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part, awarded service connection for posttraumatic stress disorder (PTSD) and assigned an initial rating of 10 percent, effective July 28, 2003.  The Veteran appealed this decision.

A February 2006 rating decision, in pertinent part, increased the rating for the service-connected PTSD to 30 percent, effective July 28, 2003; however, the claim remained on appeal before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a September 2009 decision, the Board remanded the claim for a higher rating for PTSD, and also determined that the issue of entitlement to a TDIU rating had been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board remanded the issue of entitlement to TDIU to the RO for development.

In a June 2010 decision, the Board denied the claim for a higher rating for PTSD, and remanded the issue of entitlement to TDIU for additional development.

In an August 2011 rating decision, the RO denied the claim for a TDIU rating.  Thereafter, in a January 2012 Board decision, the Board remanded this issue for noncompliance with the prior remand instructions.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2012, the Board remanded the issue of entitlement to TDIU, in pertinent part, so that an opinion could be obtained regarding the impact of the Veteran's service-connected disabilities, alone and in the aggregate, on his ability to secure and maintain substantially gainful employment.  His service-connected disabilities consist of the following: PTSD, rated 30 percent disabling; residuals of prostate cancer, status post radiation therapy, rated 20 percent disabling; tinnitus, rated 10 percent disabling; left ear hearing loss, rated 0 percent disabling; left varicocele, rated 0 percent disabling; epidermophytosis of the feet, rated 0 percent disabling; and erectile dysfunction, rated 0 percent disabling.  The combined disability rating is 50 percent.  

The Veteran was afforded a general VA examination and a VA psychiatric examination in February 2012.  While the respective examiners attempted to address the Veteran's employability; neither opinion is sufficient.  The VA general examination physician stated that she was unable to provide a medical opinion as to whether the Veteran is unemployable; she was only able to provide a distinction of abilities for sedentary and physical employment for noted service-connected disabilities only.  Significantly, the noted service-connected disabilities addressed in the examination report included residuals of prostate cancer, erectile dysfunction, and epidermophytosis.  The service-connected disabilities of hearing loss, tinnitus, and left varicocele were not addressed, although the examiner did note that there were no clinical findings of varicocele.  

Notably, review of the evidence of record reveals that in an August 2011 VA audiology consult, the Veteran was issued a hearing aid and it was noted that he was a new hearing aid user.  

The VA examiner that provided the psychiatric evaluation stated it was not within her scope of practice to comment on medical disabilities, and thus she was unable to provide an opinion regarding the aggregate impact on occupational impairment from all the Veteran's service-connected conditions.  In addition, while she indicated that the Veteran's PTSD was best reflected by 'occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication'- she did not specifically indicate whether the service-connected PTSD disability, alone, precluded employment.  As such, the examination report is inadequate.  

Because the opinions secured in February 2012 are inadequate, remand is required so that an opinion satisfying the directives of the January 2012 remand can be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Compliance with the Board's remand instructions is not a discretionary matter.  It is also well-settled that when VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In addition, the Veteran was afforded another VA PTSD examination in November 2012.  The most recent supplemental statement of the case which was issued in January 2013 does not indicate that the examination findings were considered by the RO in its continued denial of the Veteran's claim for TDIU.  

Finally, the most recent VA treatment records in the claims file are dated from December 2012 (via Virtual VA).  Any outstanding pertinent VA treatment records as to the matter on appeal should either be made accessible on Virtual VA or be printed and added to the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Ensure that all VA treatment records dated since December 2012 have been associated with the claims file, either physically or electronically. 

2.  Then, afford the Veteran an appropriate VA examination, or obtain a medical opinion (to include if available, from a vocational rehabilitation specialist) regarding the effect of the Veteran's service-connected disabilities on his employability.  

Based on the review of the claims file, the examiner must state whether the Veteran is unable to obtain or retain employment due solely to his service-connected disabilities, either alone or in the aggregate, consistent with his education and occupational experience; but irrespective of his age and any nonservice-connected disabilities.  

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be provided without resorting to speculation, it must be noted in the examination report, and an explanation must be provided for that conclusion.  

3.  When the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



